Mr. Justice Wilkin delivered the opinion of the court: At the June term, 1905, of the couniy court of Lake county, the county collector made application for judgment and order of sale against the property of the defendants in error for the delinquent first installment of a special assessment levied for the curbing, grading and paving of North avenue, in the village of Lake Bluff. The objections ot the defendants in error were sustained, judgment refused, and a writ of error has been prosecuted from this court. All of the questions now presented for our consideration were disposed of in the cases of People v. Wiemers, 225 Ill. 17, Wiemers v. People, id. 82, and People v. Bridgeman, 218 id. 568. No good purpose would be subserved by repeating that which was said and decided in those cases. We see no sufficient reason for changing the views there expressed. The judgment of the county court will therefore be reversed and the cause remanded for further proceedings in accordance with the views therein expressed. Reversed and remanded.